Page 1 Registration Nos. 002-10780 - 811-579 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N - 1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Post - Effective Amendment No. 106 /X/ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 39 /X/ T. ROWE PRICE GROWTH STOCK FUND, INC. Exact Name of Registrant as Specified in Charter 100 East Pratt Street, Baltimore, Maryland 21202 Address of Principal Executive Offices 410 - 345 - Registrant’s Telephone Number, Including Area Code David Oestreicher 100 East Pratt Street, Baltimore, Maryland 21202 Name and Address of Agent for Service Approximate Date of Proposed Public Offering May 1, 2011 It is proposed that this filing will become effective (check appropriate box): / / Immediately upon filing pursuant to paragraph (b) /X / On May 1, 2011 pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / On (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / On (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: Page 2 / / This post - effective amendment designates a new effective date for a previously filed post - effective amendment. Page 3 T. Rowe Price Growth Stock Fund Prospectus T. Rowe Price Growth Stock Fund—Advisor Class Prospectus T. Rowe Price Growth Stock Fund—R Class Prospectus T. Rowe Price Statement of Additional Information Page 4 PART C OTHER INFORMATION Item 28. Exhibits (a)(1) Articles of Incorporation of Registrant, dated April5, 1950 (electronically filed with Amendment No. 18 dated February28, 1994) (a)(2) Articles of Amendment, dated April3, 1973 (electronically filed with Amendment No. 18 dated February 28, 1994) (a)(3) Articles of Amendment, dated October24, 2001 (electronically filed with Amendment No. 28 dated December11, 2001) (a)(4) Articles Supplementary, dated October24, 2001 (electronically filed with Amendment No. 28 dated December11, 2001) (a)(5) Articles Supplementary of T.Rowe Price Growth Stock Fund, Inc. on behalf of T.Rowe Price Growth Stock Fund–R Class, dated September25, 2002 (electronically filed with Amendment No. 31 dated April29, 2003) (a)(6) Articles Supplementary, dated June30, 2005 (electronically filed with Amendment No. 34 dated April28, 2006) (a)(7) Articles Supplementary, dated July24, 2007 (electronically filed with Amendment No. 36 dated April25, 2008) (b) By-Laws of Registrant, as amended April5, 1955, April1, 1958, June13, 1961, September24, 1963, January26, 1965, March16, 1965, July15, 1969, July10, 1973, April2, 1974, January27, 1976, October24, 1978, January23, 1979, April23, 1979, January19, 1982, April7, 1982, January21, 1988, April19, 1990, May1, 1991, July21, 1993, July21, 1999, February5, 2003,
